Jf ottrtlj Court of Appeals
                                            Antonio,

                                           January 30, 2015


                                         No. 04-14-00561-CV


                                      Noe Garcia and Iris Garcia.
                                              Appellants


                                                  v.




                                            Gloria Garcia.
                                               Appellee


                                    Trial Courl Case No. DC-12-335


                                           ORDER

       The Court has reviewed the reeord and briefs in this appeal and has determined that oral
argument will not significantly aid it in determining the legal and factual issues presented in the
appeal. See Tex. R. App. P. 39.X.      Therefore, all requests for oral argument are denied, and the
cause is advanced for ON BRIEFS submission on March 4. 2015, to the following panel: Justice
Patricia O. Alvarez. Justice Luz Elena D. Chapa, and Justice Jason Pulliam.       All parlies will be
notified of the Court's decision in this appeal in accordance with TEX. R. API1. P. 48.


       Either party may file a motion requesting ihe Court to reconsider its determination that
oral argument will not significantly aid the Court in determining the legal and factual issues
presented in the appeal. See T.EX. R. App. P. 39.8. Such a motion should be filed within ten (10)
days from the date of this order.


       It is so ORDERED on January 30, 2015.


                                                             <~^c&s
                                                               Patricia O. Alvarez. Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and a/fixed the seal o/the said
court on this January 30, 201 5.



                                                                        bottle. Clerk'